DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1, 3-10, 12-18, and 20 are pending in the case. Claims 1, 10, and 16 are independent claims. Claims 2, 11, and 19 have been canceled.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit with provisional applications 62/745,462 and 62/868,399 filed 10/15/2018 and 06/28/2019, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley et al. (US 2014/0370479 A1), in view of Orr et al. (US 2020/0178885 A1).

Regarding claim 1, Gazzaley teaches A system (processing system 100 of FIG. 1A and [0070]) for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the system comprising:
a mobile electronic device comprising an input-output device configured to receive an input from a user and render a graphical output, the input-output device comprising a touch sensor or a motion sensor (FIG. 1A and [0070]: the processing system includes an input-output device comprising input device 106 and output device 108, which are coupled together via bus 110. Note that “input device 106 and output device 108 could be the same device”. Input is received from a user via input device 106. Output device 108 “produces or generates output data 120 and can comprise, for example, a display device or monitor in which case output data 120 is visual”, or a graphical output; [0016] and [0023]: the input device comprises a touch-screen display/touch sensor; [0166], [0212], and [0214]: a motion sensor may also be used to acquire inputs; [0210] and [0215]: the processing system may be embodied in a mobile device);
an integral or remote processor communicatively engaged with the mobile electronic device (FIG. 1A and [0070-0072]: processor 102 is communicatively engaged 
a non-transitory computer readable medium having instructions stored thereon that, when executed, cause the processor to perform one or more operations ([0034-0036], [0213], and [0219]), the one or more operations comprising:
presenting a first instance of the computer-assisted therapy comprising the at least one primary task via the graphical user interface, wherein the at least one primary task is presented with the at least one interference stimulus and without the at least one 
receiving a first plurality of user-generated data for a user of the computer-assisted therapy in response to the first instance of the computer-assisted therapy (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy), wherein the first plurality of user-generated data comprises a training dataset for a 

analyzing the first plurality of user-generated data according to the 
analyzing the one or more stimulus-response patterns according to the 
wherein the effort metric is associated with a computational model or rules engine configured to modify or configure one or more graphical user interface elements or user prompt in a subsequent instance of the computer-assisted therapy (FIG. 11, [0124-0130], and [0253]: the effort metric is associated with a rules engine configured to modify or configure GUI elements or user prompt in a next instance of therapy by changing the difficulty level);
presenting a second instance of the computer-assisted therapy comprising the at least one primary task via the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving a second plurality of user-generated data in response to the second instance of the computer-assisted therapy ([0108] and [0131-0133]: a second 
analyzing the second plurality of user-generated data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the second plurality of user generated-data ([0150-0153] and [0161]: the quantified measure of user effort includes analyzing differences, like analyzing if the second plurality of user generated-data indicates an increase or decrease in performance level from the first plurality of user-generated data. The second plurality of user generated-data is compared to that of the first);

receiving a third plurality of user-generated data in response to modifying or configuring the one or more graphical user interface elements or user prompt ([0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36);
analyzing the third plurality of user-generated data according to the 
Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data.
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data ([0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework 

Regarding claim 3, Gazzaley in view of Orr teaches the system of claim 1. Gazzaley further teaches the method further comprising analyzing the second plurality of user-generated data and the effort metric to calculate a performance cost associated with the quantified measure of user effort ([0096-0097], FIG. 11, [0107-0108], and [0124]: interference cost/performance cost is calculated based on analysis of the second plurality of user-generated data and the effort metric).

Regarding claim 4, Gazzaley in view of Orr teaches the system of claim 1. Gazzaley further teaches wherein modifying or configuring the one or more graphical user interface elements or user prompt comprises modifying or configuring the at least one interference stimulus ([0109], [0124-0130], and [0253]: modification includes modifying the at least one interference stimulus. For example, if modification involves increasing the difficulty, then the target stimulus/interference stimulus may appear more 

Regarding claim 5, Gazzaley in view of Orr teaches the system of claim 3. Gazzaley further teaches wherein the at least one interference stimulus comprises two or more types of interference stimuli comprising a distractor stimulus and an interrupter stimulus ([0112] and [0121]: the at least one interference stimulus comprises a distractor stimulus as well as an interrupter stimulus).

Regarding claim 6, Gazzaley in view of Orr teaches the system of claim 1. Gazzaley in view of Orr further teaches wherein the one or more operations further comprise analyzing the effort metric according to the non-linear computational framework to determine a measure of efficacy for the computer-assisted therapy (Gazzaley, [0153-0160], [0199-0204] and FIG. 12: analysis of the effort metric is performed to determine a measure of efficacy for the computer-assisted therapy is measured) (Orr, for the non-linear computational framework aspect, [0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).

Regarding claim 7, Gazzaley in view of Orr teaches the system of claim 5. Gazzaley further teaches wherein calculating the performance cost comprises calculating a cost for each type of interference stimulus in the two or more types of interference stimuli (FIGS. 4A-B and FIG. 6 and [0160-0161]: performance cost is calculated for each type of interference stimuli).

Regarding claim 8, Gazzaley in view of Orr teaches system of claim 1. Gazzaley in view of Orr further teaches wherein the non-linear computational framework comprises at least one classifier framework (Gazzaley, [0169-0171] and FIG. 11: a classifier framework allows classification, or diagnosis or prognosis of an assessed individual) (Orr, for the non-linear computational framework aspect, [0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).

	Regarding claim 9, Gazzaley in view of Orr teaches system of claim 1. Gazzaley further teaches wherein the one or more operations further comprise:
receiving one or more subsequent plurality of user-generated data in response to modifying or configuring the one or more graphical user interface elements or user prompt ([0108] and [0131-0133]: one or more subsequent iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the one or more subsequent plurality of user-generated data is stored for analysis. Analysis of the one or more subsequent plurality 
analyzing the one or more subsequent plurality of user-generated data to determine a subsequent measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the one or more subsequent plurality of user-generated data is stored for analysis. Analysis of the one or more subsequent plurality of user-generated data occur in step 32. Note that the one or more subsequent plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36; [0150-0153] and [0161]: a quantified measure of user effort is determined based on whether inputs are correct or not. The quantified measure of user effort includes analyzing differences, like analyzing if the latest plurality of user generated-data indicates an increase or decrease in performance level from the previous plurality of user-generated data. The latest plurality of user generated-data is compared to that of the previous); and
further modifying or configuring the one or more graphical user interface elements or user prompt in response to the subsequent measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; [0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the difficulty level may be lowered, modifying the graphical user interface elements accordingly. On the other 

Regarding claim 10, Gazzaley teaches a processor-implemented method for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the method comprising:
presenting, with a processor operably engaged with a mobile electronic device, a first instance of a computer-assisted therapy at a graphical user interface (FIG. 11 and [0105]: first instance of computer-assisted therapy includes presenting the task via the GUI, wherein the task is presented with at least one interference stimulus and without the at least one interference stimulus. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving, with the processor, a first plurality of user-generated data (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy) comprising a training dataset for a 
wherein the 
analyzing, with the processor, the first plurality of user-generated data according to the 
analyzing, with the processor, the one or more user response patterns according to the 

presenting, with the processor operably engaged with the mobile electronic device, a second instance of the computer-assisted therapy at the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving, with the processor, a second plurality of user data in response to the second instance of the computer-assisted therapy ([0108] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the second plurality of user-generated data is stored for analysis. Analysis of the second plurality of user-generated data occur in step 32. Note that the second plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36.);
analyzing, with the processor, the second plurality of user data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the second plurality of user generated-data ([0150-0153] and [0161]: the quantified measure of user effort includes analyzing differences, like analyzing if the second plurality of user generated-data indicates an increase or decrease in performance level from the first plurality of user-generated data. The second plurality of user generated-data is compared to that of the first); and
modifying or configuring, with the processor operably engaged with the mobile electronic device, at least one graphical user interface element or user prompt within the second instance of the computer-assisted therapy according to the computational model or rules engine in response to the quantified measure of user effort being at or below a specified threshold or trigger value ([0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the 
Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data.
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data ([0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data. Doing so would allow the system to more efficiently maintain a 

Regarding claim 12, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches the method further comprising computing, with the processor, a third plurality of user-generated data in response to modifying the at least one graphical user interface element or user prompt to determine a measure of change in the quantified measure of user effort ([0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36).

Regarding claim 13, Gazzaley in view of Orr teaches the method of claim 12. Gazzaley further teaches the method further comprising modifying or delivering,
with the processor operably engaged with the mobile electronic device, at least one graphical user interface element or user prompt in response to the measure of change in the quantified measure of user effort ([0108] and [0131-0133]: one or more subsequent iteration occurs; [0109], [0124-0130], and [0253]: graphical user interface 

Regarding claim 14, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches wherein the at least one graphical user interface element or user prompt comprises one or more of a text message, notification, alarm, or alerts to the mobile electronic device ([0148]: for example, the GUI element may be a notification/alarm/alert of a crosshair. The crosshair is green when navigation of the vehicle is centered and steady but shakes or changes to red when navigation of the vehicle encroaches the boundary or goes off path).

Regarding claim 15, Gazzaley in view of Orr teaches the method of claim 10. Gazzaley further teaches wherein the at least one graphical user interface element or user prompt is associated with the one or more therapeutically active tasks (FIG. 1B and [0110-0114]: various tasks and stimuli may be provided as part of the therapy. In an example described in [0112], a primary task may be the user navigating a car on a winding path. The at least one interference stimulus is the intermittent appearance and disappearance of colored shapes on the screen above the path. For more examples, see [0125-0128]).

Regarding claim 16, Gazzaley teaches a non-transitory computer-readable medium encoded with instructions for commanding one or more processors ([0034-0036], [0213], and [0219]) to execute operations of a method for analyzing input data of a computer-assisted therapy ([0005]: input data analyzed in a computer-assisted therapy enhancing cognition in an individual), the method comprising:
presenting a first instance of the computer-assisted therapy at a graphical user interface comprising a primary task and at least one interference stimulus (FIG. 11 and [0105]: first instance of computer-assisted therapy includes presenting the task via the GUI, wherein the task is presented with at least one interference stimulus and without the at least one interference stimulus. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving a first plurality of user-generated data in response to the first instance of the computer-assisted therapy (FIG. 11 and [0105]: a first plurality of user-generated data for a user is received in response to the first instance of the computer-assisted therapy), wherein the first plurality of user-generated data comprises a training dataset for a 
wherein the 
wherein the first plurality of user-generated data comprises user responses received at a touch sensor or a motion sensor in response to presenting one or more computerized stimuli or interactions at the graphical user interface (FIG. 11 and [0105]: first plurality of user-generated data comprises user responses received in response to presenting the one or more computerized stimuli or interactions at the GUI. These inputs, or responses, may be captured by the touch sensor or motion sensor, which are at the input/output device, as supported in [0016], [0023], [0166], [0212], and [0214]. Continuing the example as supported in FIG. 1B and [0112], this would include capturing user responses in response to presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);

analyzing the one or more stimulus-response patterns according to the 
wherein the effort metric is associated with a computational model or rules engine configured to modify or configure one or more graphical user interface element or user prompt in a subsequent instance of the computer-assisted therapy (FIG. 11, 
presenting a second instance of the computer-assisted therapy at the graphical user interface ([0107] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105]: second instance of computer-assisted therapy includes presenting the task via the GUI. Continuing the example as supported in FIG. 1B and [0112], this would include presenting the task of navigating a car on a winding path with and without the at least one interference stimulus of intermittent display of colored shapes above the path);
receiving a second plurality of user-generated data in response to the second instance of the computer-assisted therapy ([0108] and [0131-0133]: a second iteration/second instance occurs for a new session; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the second plurality of user-generated data is stored for analysis. Analysis of the second plurality of user-generated data occur in step 32. Note that the second plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36.);
analyzing the second plurality of user-generated data according to the 
wherein determining the quantified measure of user effort comprises analyzing one or more differences between the first plurality of user-generated data and the second plurality of user generated-data ([0150-0153] and [0161]: the quantified measure of user effort includes analyzing differences, like analyzing if the second plurality of user generated-data indicates an increase or decrease in performance level from the first plurality of user-generated data. The second plurality of user generated-data is compared to that of the first); and
modifying or configuring one or more user graphical interface element or user prompt within the second instance of the computer-assisted therapy according to the computational model or rules engine in response to the quantified measure of user effort being at or below a specified threshold or trigger value ([0109], [0124-0130], and [0253]: graphical user interface elements or user prompt are modified in response to the user effort being at or below a specified threshold. If user effort is at or below a specified threshold, the difficulty level may be lowered, modifying the graphical user interface elements accordingly).
Gazzaley does not explicitly teach the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to 
Orr teaches the framework being a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data ([0004], [0048-0054], FIG. 3, and [0057-0058]: the neural network, such as RNN, is a trained classifier that analyzes the training dataset to classify one or more user characteristics from the first plurality of user-generated data, including the motion data and biometric measurement. For example, a user characteristic may be a proxy for frustration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazzaley to incorporate the teachings of Orr and have the framework be a non-linear computational framework comprising a convolutional neural network or a recurrent neural network, wherein the non-linear computational framework is configured to analyze the training dataset to classify or segment one or more user characteristics for the user from the first plurality of user-generated data. Doing so would allow the system to more efficiently maintain a productive difficulty level for the individual user by dynamically adjusting according to the user-generated data, as an RNN would enable. This would help prevent instances when a non-productive difficulty level is set for a cognitive training session in which the session is too difficult for the user and thus not effectively contributing to the end-goal of improving the user’s cognitive skills.

Regarding claim 17, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 16. Gazzaley further teaches wherein the operations of the method further comprise receiving a third plurality of user-generated data in response to modifying or configuring the one or more graphical user interface element or user prompt ([0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in step 36).

Regarding claim 18, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 17. Gazzaley in view of Orr further teaches wherein the operations of the method further comprise analyzing the third plurality of user-generated data according to the non-linear computational framework and the effort metric to determine a measure of change in the quantified measure of user effort in response to modifying or configuring the one or more graphical user interface element or user prompt (Gazzaley, [0108] and [0131-0133]: a third iteration occurs; FIG. 11 and [0105-0109]: as seen in steps 24 and 30, the third plurality of user-generated data is stored for analysis. Analysis of the third plurality of user-generated data occur in step 32. Note that the third plurality of user generated data comprises a training dataset as the dataset allows for informing and/or controlling the training progression as seen in 

Regarding claim 20, Gazzaley in view of Orr teaches the non-transitory computer-readable medium of claim 16. Gazzaley further teaches wherein the at least one interference stimulus comprises a distractor stimulus or an interrupter stimulus ([0112] and [0121]: the at least one interference stimulus comprises a distractor stimulus or an interrupter stimulus).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171